Citation Nr: 9915699	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  95-36 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for spondylosis of the 
lumbar spine, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
June 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) New York, New York 
Regional Office (RO), which denied the veteran an increased 
evaluation for service-connected back disorder.  

This case was previously before the Board and, in November 
1997, was remanded to the RO for development of the veteran's 
claim for secondary service connection for residuals of a 
February 1994 back injury, which the Board deemed to be 
inextricably intertwined with the issue on appeal.  The case 
has since been returned to the Board following a VA 
examination in June 1998.  Although the issue of secondary 
service connection remains to be adjudicated by the RO, as 
pointed out by the veteran's representative in a December 
1998 memorandum, the Board will nevertheless proceed with the 
issue of an increased evaluation for the service-connected 
low back disorder for the reasons indicated below.  The issue 
of secondary service connection for residuals of a February 
1994 back injury is again referred to the RO for formal 
adjudication.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been developed by the RO.  

2.  The veteran's low back disorder is manifested by pain 
with periods of exacerbation and clinical findings including 
flexion to 90 degrees, extension to 10 degrees and slightly 
decreased sensation over the lateral aspect of the right leg.  
Limitation of motion is no more than moderate and the overall 
disability is less than severe.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
20 percent for spondylosis of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a), 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran presented 
to a service department treatment facility in May 1968 with a 
history of recurrent low backache that had become more 
persistent.  Following a physical examination, which was 
significant for tenderness and slight limitation of motion, 
an acute lumbosacral sprain was diagnosed.  

At the veteran's initial VA examination in July 1987, the 
veteran related a history of a back injury in service 
resulting from his being knocked off a seat for a machine gun 
in an ammunition carrier.  Physical examination of the low 
back revealed some tenderness to percussion.  Forward flexion 
was to 90 degrees, and backward extension was from 0 to 
15 degrees.  Lateral bending was to 20 degrees, left and 
right.  An X-ray of the lumbosacral spine was interpreted to 
reveal mild diffuse spondylosis with straightening of the 
lumbar spine, which was indicated to be either positional or 
due to muscle spasm.  

Service connection for spondylosis of the lumbar spine was 
established by an RO rating action dated in January 1988.  
This disorder was rated as 10 percent disabling, effective 
from March 1987.  

An RO rating action in November 1989, effectuating a Board 
decision that same month, increased the disability evaluation 
of the veteran's service-connected low back disorder from 
10 percent to 20 percent, effective from March 1987.  This 
increased evaluation was based on clinical and diagnostic 
findings on a VA examination in April 1989 that were 
indicative of muscle spasms and limitation of motion of the 
lumbar spine.  

In connection with his current claim, the veteran has 
submitted private clinical records showing evaluation of his 
back between February and December 1994.  An MRI of the low 
back in February 1994 was interpreted to reveal disc bulging 
at L4-L5 with no extrusion as well as early degenerative 
changes.  Physical therapy was recommended, and it was noted 
that the veteran was not presently a surgical candidate.  
Subsequent private outpatient treatment records show that, in 
June 1994, on follow-up evaluation, the veteran reported 
doing fairly well with only intermittent back pain.  Physical 
examination in June 1994 revealed a full range of motion with 
reflexes reported to be two-plus and symmetrical.  In 
December 1994, the veteran reported that his back was a 
little bit better but that his pain persisted, although 
waxing and waning.  Physical examination showed that straight 
leg raising was positive on the right side at 30 degrees.  
Forward flexion was limited to 40 degrees.  Extension, 
rotation and side bending were within normal limits.  

At a private examination in January 1995, in connection with 
an apparent workers' compensation claim, it was noted that 
the veteran had sustained an injury to his back on February 
8, 1994, during the normal course of his duties at his place 
of employment.  It was noted that, following that injury, the 
veteran underwent an MRI which revealed a bulging disc at L4-
L5 but no frank herniation.  The veteran was noted to have 
complained personally of low back pain radiating down the 
right leg into the right foot and toes.  At the examination, 
the veteran was noted to have moved very slowly and very 
cautiously with a right leg limp.  Sensation and reflexes 
were found to be intact for the upper and lower extremities.  
The veteran was able to stand on his heels and toes carefully 
with equal strength, but this was noted to cause right-sided 
low back pain.  The veteran demonstrated no particular 
tenderness about the back, but he exhibited a markedly 
positive straight leg raising on the right side at 40 degrees 
with markedly increased pain with sciatic stress on that 
side.  The veteran was found by his examiner to have no 
voluntary range of motion of his lumbar spine because of 
pain.  

At a VA examination in January 1995, the veteran related a 
history of injury to the lumbosacral spine in February 1994 
and said that he had continued to have lumbar pain since then 
with radiation to the right buttocks, right thigh and lower 
leg.  The veteran also complained of pain and numbness in the 
right foot.  He described difficulty in ambulation because of 
his back pain and indicated that this pain was exacerbated by 
movement and minimal weight bearing.  It was noted that the 
veteran walked with difficulty.  Paravertebral muscle spasms 
were demonstrated in the L4-L5 area, more on the right side 
than on the left.  The veteran had forward flexion to 45-
50 degrees, backward extension to about 20 degrees and 
lateral flexion to 20-25 degrees on the right and 25-
30 degrees on the left.  Rotation was to about 15-20 degrees 
to the right and 20-25 degrees to the left.  The veteran 
could not raise his leg straight on the right side.  There 
was objective evidence of pain on bending, especially on 
right lateral bending.  Neurological examination showed 
normal pinprick, temperature and touch sensation of the lower 
extremities.  Motor examination was 5/5 in the lower 
extremities.  Knee jerks were four-plus, bilaterally.  Ankle 
jerks were three-plus on the right and four-plus on the left.  
An X-ray of the lumbar spine was interpreted to reveal 
moderate degenerative changes.  The L4-L5 disc space was 
minimally diminished.  A moderate degree of scissoring of 
both interarticularis segments of the L5-S1 levels was also 
noted.  Disc disease of L4-L5 with chronic lumbar pain 
secondary to lumbar injury and paraspinal muscle spasm at 
L4-L5 was diagnosed.  

At a personal hearing on appeal in December 1995, before a 
hearing officer at the RO, the veteran described symptoms 
attributable to his low back disorder prior to and subsequent 
to his February 1994 injury.  The veteran indicated that he 
had restrictions in all activities including employment as a 
result of his low back pain.  

A record of the veteran's February 1994 emergency room 
treatment at the Delaware Valley Hospital was received in 
January 1996.  This record reveals that the veteran presented 
with complaints of low back pain radiating down both legs 
following a fall at his work place.  Examination of the 
veteran disclosed no bruises or swelling and strong pedal 
pulses.  Flexion of the lumbar spine was found to be limited 
to approximately 5 degrees, and mild tenderness was noted at 
L4-S1.  Acute L5-S1 strain was diagnosed.  

A workers' compensation board, attending doctor's report, 
received in January 1996, and dated in March 1994, indicates 
that the veteran sustained an injury to his back as a result 
of falling on ice outside work.  It notes that the veteran 
was seen in the emergency room of the Delaware Valley 
Hospital on February 8, 1994, and was assessed as having a 
low back strain.  

At his most recent VA examination in January 1998, the 
veteran's history of back injury was reviewed by his 
examining physician.  Current limitations of physical 
activities due to back pain were also noted.  It was reported 
that the veteran got around well enough for normal daily 
activity but occasionally (perhaps once or twice a month) he 
had a sense that his legs would abruptly give out.  The 
veteran said that drives of a half hour or longer rendered 
him stiff and made it difficult for him to get out of the car 
and begin moving around.  The veteran reported concerns about 
a reexacerbation of his back pain, the last of which, 
reportedly occurred about three years earlier and immobilized 
him for a couple of weeks.  It was noted that the 
exacerbations of pain were somewhat unpredictable and that 
their duration was variable.  The physical examination report 
indicates that the veteran arose from the waiting area chair 
and moved to the examiner's room with a symmetrical gait, 
slightly lumbering in nature but not antalgic.  The veteran 
was found to be lean and well-muscled in the paravertebral 
area of the lumbar spine.  There was an area of localized 
tenderness at the S1 joint on the right and at the junction 
of the ileum and sacral bone.  There was no spasm noted.  
Forward flexion was possible to 90 degrees, extension to 
10 degrees, twisting to the left to 35 degrees and to the 
right to 25 degrees.  Lateral flexion was to 20 degrees on 
the right and 25 degrees on the left with pain in the left 
lumbosacral area.  Deep tendon reflexes were three-plus at 
the knees and ankles.  Muscular tone in the thighs and calves 
was normal.  Light touch was slightly decreased over the 
lateral aspect of the right leg and foot when compared to the 
left.  Touch sensation in the thighs was bilaterally 
equivalent.  Straight leg raising was possible to 80 degrees 
on the right and 70 degrees on the left.  An X-ray of the 
lumbosacral spine was interpreted to reveal moderate 
arthritic changes of the body of L4 and L5 and mild 
hypertrophic spurring of the bony margins of the lumbar 
vertebral bodies.  Following his examination, the veteran's 
examiner opined that the service-connected back pain with 
spondylosis represented a continuous disorder producing a 
similar pattern of pain from its inception up until the 
present time with episodic exacerbations at time related to 
trauma such as occurred in 1991 or 1992 and in 1994.  He 
noted that the veteran's disc degeneration appeared to be 
separate in nature and not productive of the symptoms of 
which the veteran complained.  The examiner added that 
repetitive movements, such as stair climbing, would produce 
pain with increased intensity and that bending over and 
holding that position for a period of time would also produce 
pain, exacerbations and stiffness.  The veteran would 
similarly experience pain and stiffness with prolonged 
sitting.  He further indicated that the veteran's activities 
of daily living were not impaired but that exercise was 
limited by pain and further limited by fear of inducing pain.  

Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased evaluation is well grounded if the veteran asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  In this case, the veteran has 
asserted that his low back disorder is worse than currently 
evaluated, and he, thus, has a well-grounded claim.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1, 4.2, 4.7 and 4.10.  These requirements for evaluation 
of a complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
upon a single, incomplete, or inaccurate report, and to 
enable the VA to make a more precise evaluation of the level 
of disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 594.  

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion or 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight bearing.  38 C.F.R. § 4.59 provides that 
with any form of arthritis, painful motion is an important 
factor of disability.  The intention of the VA rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to a healed injury, as entitled to at 
least a minimum compensable rating for the joints.  The 
joints involved should be tested for pain on both active and 
passive motion, and weight bearing and nonweight bearing.  

When a veteran alleges he suffers pain due to service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should assess the degree of functional 
loss, if any, due to pain, weakened movement, excess 
fatigability or incoordination.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The veteran's low back disorder is currently evaluated as 
20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5295.  Diagnostic Code 5299 signifies an 
unlisted condition in VA schedule for rating disabilities 
(rating schedule) which requires rating by analogy.  See 
38 C.F.R. § 4.27 (1998).  In this case, the veteran's 
service-connected low back disorder is rated by analogy to 
Diagnostic Code 5295 for lumbosacral strain.  The 20 percent 
rating in effect contemplates lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position and moderate 
limitation of motion.  For an increased evaluation, the 
veteran must exhibit severe limitation of motion of the 
lumbar spine or severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes 
on narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 
Diagnostic Codes 5295 and 5292.  

After reviewing the entire evidence of record, the Board 
concludes that an evaluation in excess of 20 percent for a 
low back disorder is not warranted, because the record does 
not show sufficient functional loss as to warrant a 
40 percent evaluation.  Testimony proffered by the veteran 
and clinical findings of VA examinations show that the 
veteran has objectively demonstrated pain radiating into his 
lower extremities episodically exacerbated, and discomfort 
which limits some of his physical activities, especially 
those activities requiring repetitive movements and prolonged 
sitting.  His pain, however, does not impair his activities 
of daily living, and clinical findings do not approximate 
either severe limitation of motion of the lumbar spine or 
severe lumbosacral strain such as to entitle the veteran to a 
disability rating greater than the 20 percent currently 
assigned.  Here, we observe that the veteran is capable of 
considerably more than normal lumbar spine motion in all 
planes with forward flexion possible to 90 degrees on his 
most recent VA examination in June 1998.  Although he has 
pain, primarily with repetitive or prolonged movements, 
consideration of 38 C.F.R. § 4.40 and 4.45 does not lead the 
Board to conclude that the functional losses he experiences 
equate to more than moderate limitation of motion of the low 
back, especially as the recurrence of such problems is 
apparently infrequent.  Furthermore, the clinical record is 
entirely negative for evidence of any spinal listing, 
positive Goldthwait's sign or abnormal mobility on forced 
motions.  Positive findings of the VA examination in January 
1995 include the muscle spasms and clinical findings of 
neurological symptoms; however, these neurological findings 
have been on the most part minimal.  

In reaching its decision, the Board has considered the 
examiner's comment on VA examination in June 1998 attributing 
the veteran's low back symptoms solely to his service-
connected lumbar back disorder.  In view of these comments, 
the Board no longer considers the issue of secondary service 
connection for the residuals of a February 1994 back injury 
to be inextricably intertwined with the issue currently 
before it.  Accordingly, the Board has considered all 
clinical findings of functional impairment, including 
functional impairment due to pain and referable to the 
veteran's low back, to be related to his service-connected 
disability.  That is, the Board assumes that all back 
manifestations are service connected.  Resolution of the 
secondary service connection issue will have no impact upon 
the increased rating issue currently on appeal.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998).  The Board has 
concluded that the preponderance of the evidence is against 
the veteran's claim for a rating in excess of 20 percent.  
His appeal is thus denied.  

In reaching its decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is 
approximately balanced such as to warrant its application.  

Further, 38 C.F.R. § 3.321(b)(1) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  Evidence has not been presented to show that the 
veteran's current disability picture is not adequately 
compensated by the applicable provisions of the rating 
schedule; nor has he specifically raised this issue of an 
extraschedular rating.  As such, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
service-connected spondylosis of the lumbar spine is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


 Department of Veterans Affairs

